Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 4-10, 12, 20, & 22-24 are persuasive, thus the claims are hereby allowable. However, arguments with respect claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (U.S. Patent Application No. 2016/0304199) 
Regarding claim 11, Chan et al. teaches A control device for unmanned aircraft comprising: a rotary-wing control signal generation circuit for generating a rotary wing control signal for causing a driver to drive a plurality of rotary wings for flying the unmanned aircraft; (Abstract; Chan et al. discloses a rotary-wing aircraft having a control device.) a measurer for measuring a physical amount relating to an operation of at least one of the plurality of rotary wings; and (Par. 0103; Chan et al. discloses sending variable control amounts to at least one of the wings.) a fault detection circuit for detecting a fault in the operation of at least one of the plurality of rotary wings by using the physical amount measured by the measurer, (Par. 0110; Chan et al. discloses measuring a status/condition for the aircraft and adjusting the flight based on the status of the aircraft.) wherein the rotary-wing control signal generation circuit is configured to generate a rotary wing control signal depending on the fault detected by the fault detection circuit in the operation of at least one of the plurality of rotary wings, (Par. 0140; Chan et al. discloses reconfiguring the aircraft based on the condition of the craft.) wherein the rotary-wing control signal generation circuit includes a control-amount distributor for distributing control amounts relating to flight of the unmanned aircraft correspondingly to the respective ones of the plurality of rotary wings, (Par. 0103; Chan et al. discloses sending variable control amounts to at least one of the wings.) wherein the control-amount distributor is configured to change distribution amounts of the control amounts corresponding to the respective ones of the plurality of rotary wings so that the unmanned aircraft performs an operation depending on the control amounts, depending on the fault detected by the fault detection circuit, (Par. 0103 & 0140; Chan et al. discloses sending variable control amounts to at least one of the wings based on the condition of the craft.) wherein the rotary-wing control signal generation circuit is configured to generate a rotary-wing control signal at least for reducing a rotation speed of a rotary wing located on a side facing a rotary wing in which a fault in an operation is detected by the fault detection circuit in an operation of at least one of the plurality of rotary wings, (Par. 0153; Chan et al. discloses reducing a speed of the rotary craft in response to a condition of the aircraft.) wherein when no fault is detected by the fault detection circuit in any operation of the plurality of rotary wings, the rotary-wing control signal generation circuit is configured to determine control command values for controlling angular speeds of the plurality of rotary wings from control command values for controlling a throttle amount, a roll angle, a pitch angle, and a yaw angle; and (Par. 0140; Chan et al. discloses reconfiguring the aircraft based on the condition of the craft wherein conditions of an aircraft include a throttle amount, roll angle, pitch angle, and yaw angle.) when a fault in an operation of at least one of the plurality of rotary wings is detected by the fault detection circuit, the rotary-wing control signal generation circuit is configured to determine a control command value at least for reducing the angular speed of a rotary wing, among the plurality of rotary wings, located on the side facing a rotary wing in which the fault in the operation is detected by the fault detection circuit, from control command values for controlling the throttle amount, the roll angle, and the pitch angle depending on the detected fault, (Par. 0140; Chan et al. discloses reconfiguring the aircraft based on the condition of the craft wherein conditions of an aircraft include a throttle amount, roll angle, pitch angle, and yaw angle.) wherein the control device further comprises: receiver for receiving an external signal indicating an external input command value in a reference coordinate system from an external inputter, wherein (Par. 0084, 0113, & 0120; Chan et al. discloses coordinated movement using a sensor and communication device from an external device.) when no fault is detected by the fault detection circuit in any operation of the plurality of rotary wings, the rotary-wing control signal generation circuit is configured to: determine control command values relating to the throttle amount, the roll angle, the pitch angle, and the yaw angle in the reference coordinate system by using the external input command value; (Par. 0140; Chan et al. discloses reconfiguring the aircraft based on the condition of the craft wherein conditions of an aircraft include a throttle amount, roll angle, pitch angle, and yaw angle.) determine control command values relating to the throttle amount, the roll angle, the pitch angle, and the yaw angle in an aircraft body coordinate system of the unmanned aircraft from the control command values relating to the throttle amount, the roll angle, the pitch angle, and the yaw angle in the reference coordinate system; and (Par. 0140; Chan et al. discloses reconfiguring the aircraft based on the condition of the craft wherein conditions of an aircraft include a throttle amount, roll angle, pitch angle, and yaw angle.) determine control command values relating to the angular speeds of the plurality of rotary wings by using the control command values relating to the throttle amount, the roll angle, the pitch angle, and the yaw angle in the aircraft body coordinate system; (Par. 0140; Chan et al. discloses reconfiguring the aircraft based on the condition of the craft wherein conditions of an aircraft include a throttle amount, roll angle, pitch angle, and yaw angle.) when a fault in an operation of at least one of the plurality of rotary wings is detected by the fault detection circuit, the rotary-wing control signal generation circuit is configured to, depending on the detected fault: determine control command values relating to the throttle amount, the roll angle, and the pitch angle in the reference coordinate system by using the external input command value;  determine control command values relating to the throttle amount, the roll angle, and the pitch angle in the aircraft body coordinate system of the unmanned aircraft from the control command values relating to the throttle amount, the roll angle, and the pitch angle in the reference coordinate system; and determine a control command value at least for reducing the angular speed of a rotary wing, among the plurality of rotary wings, located on the side facing a rotary wing in which the fault in the operation is detected by the fault detection circuit by using the control command values relating to the throttle amount, the roll angle, and the pitch angle in the aircraft body coordinate system. (Par. 0140; Chan et al. discloses reconfiguring the aircraft based on the condition of the craft wherein conditions of an aircraft include a throttle amount, roll angle, pitch angle, and yaw angle. While not explicitly defined, an aircraft is comprised of s throttle amount, roll angle, pitch angle, and yaw rate, which is adjusted when control signals are sent to control the rotary-wings of the unmanned aircraft. Chan et al. reacts to a status of an aircraft and adjusts the rotorcraft upon an undesirable status or remains unchanged if the monitoring system measures a desired status therefore indicating that the craft does not posses a fault.)
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 4-10, 12, 20, & 22-24 are allowed.
With reference to independent claim 4, the claim features of “wherein the rotary-wing control signal generation circuit includes a control-amount distributor for distributing control amounts relating to flight of the unmanned aircraft correspondingly to the respective ones of the plurality of rotary wings, wherein the control-amount distributor is configured to change distribution amounts of the control amounts correspondingly to the respective ones of the plurality of rotary wings so that the unmanned aircraft performs an operation depending on the control amounts, depending on the fault detected by the fault detection circuit” when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record. Previously declared allowable subject matter has also been added to this independent claim as shown below.
With reference to independent claim 20, the claim features of “wherein the control-amount distributor is configured to change distribution amounts of the control amounts corresponding to the respective ones of the plurality of rotary wings so that the unmanned aircraft performs an operation depending on the control amounts, depending on the fault detected by the fault detection circuit” when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record. Previously declared allowable subject matter has also been added to this independent claim as shown below.

    PNG
    media_image1.png
    640
    721
    media_image1.png
    Greyscale

which has the following description: “where i is a number of the rotary wing, en (sigmaT) is a mixing (control amount distribution) matrix integer parameter relating to a throttle amount (Thr), CTL (sigmaL) is a mixing (control amount distribution) matrix integer parameter relating to a roll (Roll) angle, CTM (sigmaM) is a mixing (control amount distribution) matrix integer parameter relating to a pitch (Pitch) angle, CTN (sigmaN) is a mixing (control amount distribution) matrix integer parameter relating to a yaw (Yaw) angle, Kf (kappar) is a proportional constant of a thrust with respect to a square value of an angular speed co ( omega), K1: (kappatau) is a proportional coefficient ('r = K1: · co 2) (tau = kappatau multiplied by omega2) of a square of a motor rotation angular speed and a torque ('r: tau), 1 (ell) is a distance (length) between a gravity center of an aircraft body and a motor rotation axis, and f is a thrust. ei is+ I or -1 depending on the direction of rotation of the rotary-wing.

    PNG
    media_image2.png
    434
    818
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    982
    772
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    499
    745
    media_image4.png
    Greyscale

The prior art fails to teach a critical element of the claimed invention with respect to claims 4-10, 12, 20, & 22-24 even when combined therefore the claims are novel and non-obvious in view of the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foster et al. (U.S. Patent Publication No. 2017/0235018) teaches systems and methods for taking, processing, retrieving, and displaying images from unmanned aerial vehicles.
McCullough et al. (U.S. Patent Publication No. 2018/0002012) teaches aircraft with independently controllable propulsion assemblies. 
Muller (U.S. Patent Publication No. 2017/0139048) teaches loading of ephemeris data into a drone
Drost et al. (WIPO No. 2015/199773) teaches a system and method for health monitoring of electrical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 7:30am-3:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/				Examiner, Art Unit 3661                                                                                                                                                                
10/21/2022
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661